DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determine a region of interest in the anatomical image, wherein the region of interest comprises a first plurality of voxels; generate a first plurality of streamlines indicating a fiber tract in the DW image; select a subset of the first plurality of voxels based on at least one of the first plurality of streamlines passing through each voxel of the subset of the first plurality of voxels; determine an updated region of interest comprising the subset of the first plurality of voxels; generate a second plurality of streamlines, each of the second plurality of streamlines indicating a candidate fiber tract;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image 
V.	The PCT application, PCT/US18/54029, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a USC 103 reference, but do not cover enough of the claim to warrant a rejection.

Primary reference, Schneider (US 20140294270) discloses a data processing system comprising one or more processors to segment neurological tracts, the data processing system configured to: 

determine a region of interest in the anatomical image, wherein the region of interest comprises a first plurality of voxels (see figure 2, 204 and 206, segment fiber tracks and voxelize fiber track, respectively); 
generate a first plurality of streamlines indicating a fiber tract in the DW image (see figure 2, 208 determines directional axonal volume for each voxel, figure 5, 504 plurality of directions are determined, paragraph 62, Image 404 shows a coronal brain slice with the set of voxels overlaid on the structural MRI image with the white showing the core of the white matter tracts, figure 4, 404):

    PNG
    media_image1.png
    232
    482
    media_image1.png
    Greyscale
;
select a subset of the first plurality of voxels based on at least one of the first plurality of streamlines passing through each voxel of the subset of the first plurality of voxels (see figure 5, part of the voxels are taken from the whole and analyzed):

    PNG
    media_image2.png
    236
    827
    media_image2.png
    Greyscale
.
Schneider also discloses 302, where raw diffusion spectrum data can be received; 304, the raw diffusion spectrum data can be used to create an Orientation Distribution Function for each voxel; Next, at 306, the major fiber directions can be determined for each voxel based at least in part on the ODF; at step 308, the directional Axonal Volume, dAV, can be calculated for each voxel, based at least in part on the determined fiber directions and values of the ODF (see paragraph 60 and paragraph 61).
Schneider is silent in disclosing determine an updated region of interest comprising the subset of the first plurality of voxels; generate a second plurality of streamlines, each of the second plurality of streamlines indicating a candidate fiber tract; select a subset of the second plurality of streamlines, each streamline of the subset of the second plurality of streamlines pass through the updated region of interest; and generate a tract image comprising the subset of the second plurality of streamlines, wherein each streamline of the subset of the second plurality of streamlines pass through the updated region of interest.

Secondary reference, Boada (US 20130278257) discloses At 160 and 170, one or more optional additional pairs of DP and signal readout can be applied to obtain third or subsequent readouts during the TR, by repeating steps 160 and 170 more than once, where only the first RF 

Secondary reference, Dale (US 20100004527) discloses 
1504, magnetic resonance (MR) data is acquired for a subject, where the MR data can be acquired by a diffusion tensor imaging protocol by applying a plurality of radio frequency pulses to the subject and applying a plurality of gradient fields to the subject, and detecting echo signals from the subject (see paragraph 80); 
1506, diffusion data is calculated for the subject based on the acquired magnetic resonance data, where the diffusion data can include a diffusion vector, such as a two-value or three-value vector that indicates a primary orientation of diffusion in a given data voxel (see paragraph 81);
1508, a fiber tract probability map for the subject is generated based at least in part on the diffusion data and the fiber tract atlas, where calculating a fiber tract probability map includes identifying a spatial correspondence between one or more data voxels and one or more atlas voxels, identifying a correspondence between the MR data for the subject and the fiber tract atlas may be performed by registering the acquired MR data to the fiber tract atlas (see paragraph 82); and
calculating a fiber tract probability map can include comparing diffusion data for a particular subject to the fiber tract atlas (see paragraph 83).
1 weighted images, and a probabilistic atlas of fiber tract locations and orientations, where in an example implementation, the fiber atlas contains twenty-three fiber tracts, twenty of which are made up of ten left-right hemisphere pairs, which reads on the first plurality of stream line pass and the other three fiber tracts are read as second plurality of streamlines pass.  Dale reads on a subset of the second plurality of streamlines, each streamline of the subset of the second plurality of streamlines pass, but is silent in disclosing selecting a subset of the second plurality of streamlines, each streamline of the subset of the second plurality of streamlines pass through the updated region of interest; and generate a tract image comprising the subset of the second plurality of streamlines, wherein each streamline of the subset of the second plurality of streamlines pass through the updated region of interest.

Secondary reference, Gou (US 20070092120) discloses subset of the first plurality of streamlines, each streamline of the subset of the first plurality of streamlines pass; and subset of the second plurality of streamlines, each streamline of the subset of the second plurality of streamlines pass. 

    PNG
    media_image3.png
    223
    922
    media_image3.png
    Greyscale
.
selecting a subset of the second plurality of streamlines, each streamline of the subset of the second plurality of streamlines pass through the updated region of interest; and generate a tract image comprising the subset of the second plurality of streamlines, wherein each streamline of the subset of the second plurality of streamlines pass through the updated region of interest.

Gou, Dale, Boada and Schneider, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 11. For the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 12/7/21